DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 33 is objected to because of the following informalities: typographical errors. Claim 33 recites “wherein the classification is one of positive or negative” in line 2. There is no semicolon at the end of this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 19-38 are directed to the abstract idea of human organizing of activities. 
	Claim 19 recites limitations of 
	“19. A method, comprising: 
 	receiving, via a media playback device, a first natural utterance from a user of the media playback device; 
 	determining a first emotion from the first natural utterance; 
 	receiving, via the media playback device and after the first natural utterance, a second natural utterance from the user of the media playback device; 
 	determining a second emotion from the second natural utterance; 
 	determining whether the second natural utterance is related to the first natural utterance;
if the second natural utterance is determined to be related to the first natural utterance:
 	 determining a pivot from the first emotion to the second emotion, wherein the pivot is a direction of emotion change from the first emotion to the second emotion; 
 	classifying the pivot with a classification; 
 	selecting a first media content item based on the classification; and 
 	playing back or recommending to playback the first media content item via the media playback device; and 
if the second natural utterance is determined not to be related to the first natural utterance: 
 	selecting a second media content item based on the second emotion, the second media content item being different from the first media content item; and 
 	playing back or recommending to playback the second media content item via the media playback device.”  
The independent claims 19, 30 and 38 recite substantially the same concept but do so in the context of a method, a system and a non-transitory computer readable medium. 
 	The underlying abstract idea revolves around what happens when a human musician tracks emotions of a human audience before and after the human audience listens to music. If the human audience feels worse, the human musician changes the content of the music. If the human audience feels better, the human musician could maintain the current content of the music. If the human musician determines that the second utterance is not related to the first utterance (e.g., the second utterance comes from another human listener), the human musician recommends a song based on only the emotion detected from the second utterance. 
 This judicial exception is not integrated into a practical application. In particular, claims 30 and 38 recite additional elements of “memory” and “processor” (claim 19 comprises no additional limitations). For example, in paragraphs [0039, 0043 and 0048] of the as filed specification, there is description of using a general-purpose computing environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element(s) or combination of elements such as a memory, a processor, and a computer-readable non-transitory storage medium in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The mere recitation of “a memory, a processor, and a computer-readable non-transitory storage medium” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. There is further no improvement to the computing device other than playing back or recommend a media content based on a direction of emotion change of a listener. The claims are not patent eligible.
With respect to claims 20, 31, the claims relate to determining whether the first command from the first utterance matches the second command from the second utterance. This reads on the human musician determining if the listener repeats the command. No additional limitations are present. With respect to claims 21, 32, the claims relate to determining whether the second utterance is related to the first utterance based on a time interval. This reads on the human musician determining the two utterances are related based on the time delay between the two utterance. No additional limitations are present. With respect to claims 22, 33, the claims relate to determining the direction of the emotion change. This reads on the human musician determining whether the listener feels better or worse. No additional limitations are present. With respect to claims 23, 33, the claims relate to selecting the same media content before the second utterance. This reads on the human musician keeping playing the same current media content if the human listener feels better. No additional limitations are present. With respect to claims 24, 34, the claims relate to selecting the different the media content before the second utterance. This reads on the human musician changing the media content if the human listener feels worse. No additional limitations are present. With respect to claims 25, 35, the claims relate to determining relationship between two utterances by determining a neutral pivot from the first emotion to the second emotion. This reads on the human musician determining that the two utterances are not related if the there is no change of emotions from the first emotion to the second emotions. No additional limitations are present. With respect to claims 26, 36, the claims relate to keep tracking the emotion of the human listener. This reads on the human musician keep tracking the emotion of the human listener to select the media content. No additional limitations are present. With respect to claims 27, 37, the claims relate to recommending the media content based on the direction of emotion change of the human listener. This reads on the human musician keeping monitoring the emotion of the human listener to determine whether change the media content. No additional limitations are present. With respect to claims 28, 29, 38, 39, claims relate to determining emotion of the human listener based on a cadence, a volume, a pitch, a word, a string of word, a pace and or a tone of the human listener’s utterance. This reads on the human musician determining the emotion of the human listener based on his/her voice. No additional limitations are present. No additional limitations are present. These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
For at least the supra provided reasons, claims 19-38 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
6.	Claims 19-38 are allowed in view of the prior art of record. Claims 19-38 stand rejected under 101 abstract idea rejection, and for the application to pass to allowance this rejection need to be overcome. Any amendments to overcome the 101 abstract idea rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to teach the following limitations
“if the second natural utterance is determined to be related to the first natural utterance:
 	 determining a pivot from the first emotion to the second emotion, wherein the pivot is a direction of emotion change from the first emotion to the second emotion; 
 	classifying the pivot with a classification; 
 	selecting a first media content item based on the classification; and 
 	playing back or recommending to playback the first media content item via the media playback device; and 
if the second natural utterance is determined not to be related to the first natural utterance: 
 	selecting a second media content item based on the second emotion, the second media content item being different from the first media content item; and 
 	playing back or recommending to playback the second media content item via the media playback device.” as recited in claims 19, 30 and 38. 
The closest prior arts found as following. 
a.          Murata (US 2018/0173796 A1.) In this reference, Murata monitors a direction of emotion change of a user to select a content (Murata [0032] In addition, the content instructing unit 12 can determine from passenger feelings whether provided music contents annoy the passengers, and instruct a change of music contents when displeasure is determined. Such instructions include ones for a change of song within the same music category, for a change of music category, and for stopping provision of music contents (shutdown of the content providing service). The content instructing unit 12 determines degree of passenger displeasure after providing music contents requested in line with passenger feelings estimated by the feeling estimating unit 11. For example, when degree (absolute value) of displeasure is less than a first predetermined value, change to another song in the same music genre is instructed. When degree of displeasure is equal to or greater than the first predetermined value and less than a second predetermined value greater than the first predetermined value, change to another music genre is instructed. When degree of displeasure is equal to or greater than the second predetermined value, shutdown of song providing service is instructed, Fig. 3 elements S1-S10, Fig. 4 and 5.) Murata determines whether the second emotion is related to the first emotion, wherein the second emotion and the first emotion are a listener’s emotion after and before the first content is presented respectively. Murata does not teach determining whether the second utterance is related to the first utterance and further playing back or recommend a media content. Thus, Murata fail to teach and/or suggest the allowable subject matter noted above. 		
b. 	Chang et al. (US 2009/0037946 A1.) In this reference, Chang et al. teach determining feedback of audience to select a media content (Chang et al. Fig. 1 element 110 Displaying content to the audience where at least a portion of the audience is proximate a display means, Fig. 1 element 120 Capturing a plurality of responses from the audience, [0021] the volume of the audience response (cheering, booing, etc.) could be utilized to determine the audience voce regarding the displayed content. Alternatively, with additional audio equipment (e.g. microphone array, voice recognition software), the system could detect and recognize actual spoken responses from the audience and tally the number of such responses in the voting process, [0021] the volume of the audience response (cheering, booing, etc.) could be utilized to determine the audience voce regarding the displayed content, [0008] dynamically updating the displayed content based on the aggregated plurality of response, Claim 7 dynamically updating the displayed content further comprises changing the displayed content in real time.) Chang et al. updates displayed content if a negative feedback response is detected. Chang et al. does not teach determining whether the second utterance is related to the first utterance and further playing back or recommend a media content. Thus, Chang et al. fail to teach and/or suggest the allowable subject matter noted above. 		
c.  	VanBlon et al. (US 2017/0169817 A1.) In this reference, VanBlon et al. determines if the consecutive utterances are related (VanBlon et al. [0031] For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input. Additionally or alternatively, the predetermined amount of time may be between when the action is carried out at 320 and when the second audio input (i.e., the second command) is received at 330. For example, an embodiment may receive a first audio input which comprises an activation cue and a first command. If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command. However, if the additional input at 330 is received outside the predetermined time period, an embodiment may take not action at 350, [0032] An embodiment may determine a relationship exists between the command and the additional input at 340 by identifying a correlation or association between the initial or preceding action and another action (i.e., the secondary action based on the secondary command in the additional audio input). For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands, [0033] In an embodiment, a correlation or association may be made between a command that is received during the processing of a previous action. For example, a user may request general weather information (e.g., saying, “Cortana, what's the weather”), and then, while the requested information is being delivered to the user, an embodiment may receive and parse further audio input provided by a user. Thus, if for example, the user says “stop” while delivering the information, an embodiment may cease providing the weather information. Optionally, an embodiment may end the wake up period until an additional activation cue is thereafter received. Alternatively, an embodiment may stop delivering the weather information and allow the user to enter additional voice data without requiring the activation cue (e.g., wake up word or phrase).) VanBlon et al. determines the first utterance and the second utterance are related based on the time interval between them, based on a correlation or association between the initial or preceding action and another action. However, VanBlon et al. does not determine a direction of emotion change from the first utterance and the second utterance. Thus, VanBlon et al. fail to teach and/or suggest the allowable subject matter noted above. 

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655